Case_ 7:18-cr-01828 Document 1 Fi‘led on 10/17/18 in TXSD Page_,_l of 2

. '»» 1-,' ¢,_.4

 

AO 91 (Rev. 08/09) Criminal Complaint

.r~ ,
UNITED STATES DISTRIC_T CoURT ' eti l 7 2016

for the

Southern District of Texas

 

 

United States of America ) r.\/\
v. ) - ___ 3 /
Gerardo lVchonald ) Case No. M "‘ / % , & l z
YoB: 1998 )
United States )
)
Defendant(s)
CRIMINAL COlV[PLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of October 19, 2017 in the county of Hlda|go in the
Southem District of _ Texas , the defendant(s) violated:
Code Section d l . Offense Description
_Did knowingly and unlawfully export or attempt to export from the United
18 USC Sections 554l 2 States, any merchandise, article, or object, to Wit: 7.62 x 39mm rifle, as

defined by the United States l\/lunitions List, contrary to any law or regulation
of the United States, in that the Defendants had not obtained a license or
»Written authorization for Such export, in violation of Title 22, United States
Code, Sections 2778(b)(2) and 2778(c) and Title 22, Code of Federal
` Regulations, Sections 121.1,123.`1, 127.1 and 127.3 all in violation of Title 18,
United States Code, Section 554. .

This criminal complaint is based on these facts:

See Attachment "A"

d Continued on the attached sheet

W b 1 M};lainant’s signature
ng' \,_ @ v Rvan lVlcTaqgart Special Aqent HSI

 

 

Printed name and title

Sworn to before me and signed in my presence

Date: § b /DZ/;Z/Y by`,,==____=_m_,____

/ge ’s signature
City and state: l\/chllenl Texas J. (7c Hack , United States l\/la§Listrate Judge

Printed name and title

 

 

Case'?:lS-cr-01828 Document 1 Filed on 10/17/18 in TXSD Page 2 of 2
Attachment “A”

On October 30, 2017, as part of an ongoing firearms trafficking investigation, Homeland
Security Investigations (HSI)_ Special Agents (SA) arrested Eduard Roel VAZQUEZ after
VAZQUEZ admitted to purchasing five (5) firearms for unnamed co- conspirators in Mexico.

On December 14, 2017, VAZQUEZ, under proffer letter, identified Gerardo MCDONALD as an
individual who provided VAZQUEZ with instl uctions on which firearms to purchase, money to
purchase the firearms, and transportation to the Federal Firearr_ns Licensees where the firearms
were purchased. -

VAZQUEZ stated after the firearms had been purchased, VAZQUEZ, MCDONALD, and other ’ l
co- conspirators, smuggled the firearms into Mexico. `

_ Special Agents reviewed footage from security cameras inside the Federal Firearms Licensees

where two (2) of the firearms, which VAZQUEZ stated were smuggled into Mexico were

. purchased, and the footage revealed VAZQUEZ and MCDONALD together inside of said

Federal Firearms Licensee during the time of the purchases and then leaving the Federal
F1rearms Licensee together with the firearms

' A review of the receipts from the transactions associated with these purchases revealed one (l)

of the firearms purchased, which VAZQUEZ stated had been smuggled into Mexico, to be a
Century Arms 7. 62 x 39mm rifle (serial number C39V2A43745).

On October 16, 2018, under rights advisement and waiver, MCDONALD stated that he had
driven VAZQUEZ on_three (3) occasions to purchase firearms. MCDONALD also stated that he
knew it was illegal to smuggle firearms into Mexico.v

Special A~gents presented MCDONALD with still photographs from the security footage from
inside two of the aforementioned Federal Firearms Licensees and MCDONALD confirmed the
individuals purchasing the firearms in the images were himself (MCDONALD) and VAZQUEZ.

